Citation Nr: 9931398	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-07 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs' disability 
compensation for a disorder of the right hand and wrist 
pursuant to the provisions of 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The veteran and his spouse appeared 
at a personal hearing before a Hearing Officer at the RO in 
September 1995.  In June 1997, this Board remanded the 
veteran's case so that, pursuant to his request, a personal 
hearing could be held before a Member of this Board, inter 
alia.  The veteran appeared at a video-conference hearing 
before a Member of this Board in October 1997.  In March 
1998, the Board remanded the case for the development of 
additional medical evidence.  The requested development 
having been completed, to the extent possible, this matter is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has a history of complaints of symptoms such 
as pain, weakness and numbness in his right hand and wrist, 
beginning in 1979.

3.  In August 1994, the veteran underwent a procedure at a VA 
medical facility in which a needle was placed in his right 
hand or wrist.  He has asserted that the placement of the 
needle resulted in injury to his right hand and wrist 
manifested by burning pain, weakness, and numbness.

4.  Electromyography (EMG) and nerve conduction testing 
performed on the veteran's right hand and wrist do not show 
any specific nerve injury.

5.  It is highly improbable that the needle insertion 
procedure caused the veteran's current symptomatology.
  

CONCLUSION OF LAW

Compensation for a disorder of the right hand and wrist is 
not in order as it is highly improbable that he suffered any 
such disability as the result of VA medical treatment.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.

Section 1151 of Title 38 of the United States Code provides, 
in pertinent part, that: 

		[w]here any veteran shall have suffered an injury, 
or 
		an aggravation of an injury, as the result of 
		hospitalization, medical or surgical treatment, or 
the
		pursuit of a course of vocational rehabilitation 
under
		chapter 31 of this title, awarded under any of the 
laws
		administered by the Secretary, or as a result of 
having
		submitted to an examination under any such law, and 
		not the result of such veteran's own willful 
misconduct,
		and such injury or aggravation results in 
additional
		disability to or the death of the veteran, 
disability or
		death compensation under this chapter and 
dependency
		and indemnity compensation under chapter 13 of this
		title shall be awarded in the same manner as if 
such
		disability, aggravation, or death were service-
		connected. . . ..  38 U.S.C.A. § 1151.

Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151;  
38 C.F.R. § 3.800.  In Gardner v. Derwinski, 1 Vet.App. 584 
(1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994), the United States Supreme Court held that fault 
of the VA need not be shown as an element of recovery under 
38 U.S.C.A. § 1151.  Title 38 C.F.R. § 3.358, an implementing 
regulation for 38 U.S.C.A. § 1151, has been revised to comply 
with the Gardner decision.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  Cf. 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) (in the present 
case, the former statute, is more favorable to the veteran).  
See also Dudnick v. Brown, 10 Vet.App. 79 (1997).

To obtain VA compensation, however, the veteran's disability 
must be the result of VA hospitalization, surgical or medical 
treatment - essentially a "medical nexus" requirement.  Cf. 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(medical nexus required in the direct service connection 
context).  The Board notes in passing that the medical nexus 
requirement for 38 U.S.C.A. § 1151 is actually a higher 
standard than that required for direct service connection.  
For the latter, generally a claimant need only show that a 
disability had an onset in service; for the former, a mere 
coincidental onset is not enough - VA treatment must be shown 
to be a causal factor.  38 C.F.R. § 3.358(c)(1).

In this case, the veteran asserts that he sustained an injury 
to his right hand and wrist on August 25, 1994 when an intern 
at the VA Medical Center (VAMC) Westside, in Illinois, 
allegedly incorrectly inserted an IV needle numerous times 
into his right hand and right wrist while the veteran was 
undergoing preparation for a urogram IV with nephrotomograms.  
The veteran claims that since that time he has had burning 
pain and weakness in his right hand and wrist and that he is 
thus entitled to benefits under 38 U.S.C.A. § 1151. 

Upon review of all the documents contained in the claims 
file, the Board noted that in 1979 the veteran presented to a 
VA outpatient medical facility on numerous occasions with 
complaints concerning his hands and wrists.  In July 1979, he 
complained of pain in the joints of both hands.  It was noted 
that he had weakness of the muscles in both hands, and 
tenderness and radiating pain from his cervical spine to his 
right arm.  The assessment was arthritis of unknown etiology, 
and he was referred to the rheumatology clinic.  Later in 
1979, the veteran again complained of pain in his hands and 
wrists, and reported that he had intermittent swelling and a 
feeling of warmth in the joints of both hands.  It was noted 
on that occasion that the grip strength of the right hand was 
reduced secondary to pain from his neck.  Swelling with 
decreased flexion and tenderness were noted in both wrists.  
The diagnosis was arthritis probably associated with colitis, 
and degenerative joint disease of the cervical spine.  On 
another occasion in 1979, the veteran presented with 
complaints of numbness in his hands.  At that time it was 
observed that he had joint tenderness in his wrists and 
hands, with no swelling.  The assessment was peripheral 
arthralgia related to colitis, or seronegative rheumatoid 
arthritis, or possibly polymyositis.  

The veteran was afforded a VA examination in August 1980, in 
connection with another claim.  At that time he reported 
having a two-year history of arthritis.  It was noted that 
his fingers were held in slight flexion, and he could not 
bend his elbows.

In September 1980, the veteran again presented to a VA 
outpatient medical facility.  He complained of shaking in 
both his hands, mainly in the right hand, after doing manual 
work.  No definite area of sensory deficit was noted, and the 
range of motion of the upper extremities was found to be 
within normal limits.

While hospitalized at a VA medical center in August 1991 for 
cardiac problems, it was noted that the veteran had a history 
of peripheral neuropathy and degenerative joint disease.

On August 25, 1994, the veteran was undergoing preparation 
for a urogram IV with nephrotomograms at the VAMC Westside, 
in Illinois.  He asserts that at that time an intern 
incorrectly inserted an IV (intravenous) needle approximately 
a dozen times into his right hand and right wrist in an 
attempt to get the IV tubing properly attached. 

The veteran presented to a VA outpatient clinic the day after 
the IV procedure, and again in September 1994, but made no 
complaint concerning any problem with his right hand or wrist 
on those occasions.  In October 1994, he went to a VA 
outpatient neurology clinic and complained of burning pain 
and weakness in his right arm.  He reported that it happened 
after the IV infiltration procedure.  The provisional 
diagnosis was weakness of the right arm, possible neuropathy.  
In November 1994, the veteran's spouse reported to the VA 
outpatient clinic staff that he had arthritis and tingling of 
all his fingers and toes.

In December 1994, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151, asserting that the VA intern had 
improperly inserted the IV needle in August 1994 and that 
since that time he had burning pain and weakness in his right 
hand and wrist.

In March 1995, the veteran was afforded VA orthopedic and 
neurologic examinations of his right hand and wrist.  
Sensation was found to be intact.  Grip strength was noted to 
be 3/5 with loss of dexterity.  X-ray studies were normal, 
with no indication of arthritis of the right hand or wrist.  
EMG studies revealed no electrodiagnostic evidence of 
peripheral neuropathy or radiculopathy in the right upper 
extremity.  Nerve conduction studies of the right median and 
ulnar nerves were normal. The orthopedic examiner made a 
diagnosis of right hand dysesthesias secondary to IV 
infusion, rule out reflex sympathetic dystrophy.  The 
neurologic examiner diagnosed possible right carpal tunnel 
syndrome versus cervical radiculopathy.  The examiners did 
not indicate whether they had reviewed the veteran's medical 
history, as contained in the claims file, prior to the 
examinations.

In June 1995, the RO issued a decision denying the veteran's 
claim.  He filed a notice of disagreement and appealed from 
that decision.

In September 1995, the veteran and his spouse appeared at a 
personal hearing before a Hearing Officer at the RO.  He 
testified that he had a constant burning pain in his whole 
right hand and wrist ever since the IV procedure in August 
1994, which made it difficult for him to perform his normal 
activities such as painting.  His spouse testified that she 
recalled he complained of pain in his right hand on the way 
home from the IV procedure, and that he had decreased 
strength in his right hand since that time.

In June 1997, the Board remanded the case as the veteran had 
requested a hearing before a Member of the Board.  In October 
1997, the veteran appeared at a videoconference hearing 
before the undersigned Board Member.  The veteran described 
the IV procedure performed in August 1994, and the burning 
pain he has experienced in his right hand and wrist since 
that time.  He acknowledged that he had arthritis in multiple 
joints, including the neck, but expressed his belief that his 
hand pain had nothing to do with his arthritis.  In March 
1998, the Board remanded this case for the development of 
additional medical evidence.  

In April 1998, the veteran was afforded a VA examination.  
The examiner reviewed the claims file.  The veteran 
complained of progressive weakening of his right hand since 
August 1994.  He reported that the hand was also numb and 
tingling, with some shooting pain involving the wrist, hand 
and forearm.  He stated he had some pain in his neck but 
denied any radiation of that pain down his arm.  He reported 
that there was no swelling of the hand.  The examiner 
observed that the temperature of the hand was normal, and 
that there were a few areas of discoloration on its dorsal 
surface.  There was positive give-way weakness of the hand.  
The veteran reported that his entire hand had decreased 
sensation to pain and touch.  The diagnosis was hand disorder 
(numbness, weakness, pain) of unknown cause.  The examiner 
stated that there was no evidence for a neurological cause 
(i.e., neuropathy, radiculopathy, or cerebral infarct).  The 
examiner further stated that the hand disorder was not due to 
the IV placement.

The veteran was afforded VA orthopedic and peripheral nerves 
examinations in January 1999.  At that time, it was noted 
that there were some objective findings of weakness and 
decreased sensory functions in the right hand and wrist, but 
that the findings were not consistent with specific nerve 
injury.  New EMG and nerve conduction tests were recommended 
in order to assist in making a diagnosis, but the veteran 
refused to undergo those tests.  In March 1999, the 
orthopedic examiner commented that there was no way, to the 
best of his knowledge, to determine four years 
retrospectively whether or not an injury was sustained to the 
veteran's right hand and wrist from improper IV placement.  
The examiner concluded that any nerve injury secondary to IV 
needle placement was highly improbable.

The veteran appears convinced that his right hand and wrist 
received some permanent injury as a result of the IV 
procedure in August 1994.  While the veteran is certainly 
capable of providing evidence of symptomatology, as a lay 
person he is not considered legally capable of opining on 
matters requiring medical knowledge, such as the cause of his 
symptoms.  See generally Stadin v. Brown, 8 Vet.App. 280, 284 
(1995); Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992); Harvey v. Brown, 6 Vet.App. 390, 
393-94 (1994). 

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.  
Although one VA examiner in March 1995 made a diagnosis of 
right hand dysesthesias secondary to IV infusion, rule out 
reflex sympathetic dystrophy, that diagnosis was not 
supported by the results of EMG and nerve conduction tests.  
Further, it does not appear that the examiner reviewed the 
veteran's claims file or noted his prior history of 
complaints of weakness, pain and numbness in his right hand 
and wrist.  The other VA physicians who have examined the 
veteran have indicated that the objective findings are not 
consistent with a specific nerve injury, and that it is, at 
best, highly improbable that the IV infiltration caused the 
veteran's current right hand and wrist disorder.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to VA disability compensation for a disorder of 
the right hand and wrist pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.
	

		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

